Citation Nr: 1550956	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  09-06 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a prostate disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to May 1969, February 1970 to January 1972, and from April 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board remanded this matter in October 2012 and it is again before the Board.  As explained below, an additional remand is required to ensure the October 2012 remand instructions are properly completed.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with this appeal.  The electronic file contains additional relevant VA treatment records pertaining to the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As explained in the October 2012 Board remand, the Veteran asserts that service connection is warranted on a presumptive basis for a prostate condition, claimed as prostate cancer, due to exposure to herbicides during Vietnam service.  His exposure to herbicides during military service is undisputed. 

The Veteran began receiving treatment for nocturia in September 2004.  A November 2005 private treatment note states that nocturia was probably secondary to use of blood pressure medication or sodium/fluid balance.  An April 2006 private treatment record shows that the Veteran was diagnosed with benign prostatic hypertrophy and nocturia when physical examination of his prostate showed that it was enlarged at a 1 to 2/4.  A December 2007 statement from Dr. DBV, indicates that the Veteran's symptoms of benign prostatic hypertrophy were mild and stable with medication.  Lab reports show that the Veteran's prostate-specific antigen levels were 1.3 in September 2004, 1.7 in July 2006 and April 2007, 1.9 in October 2007, 7.7 in October 2008 and 2.4 on retesting, and 3.9 in October 2009. 

A May 2009 VA treatment note shows that the Veteran reportedly received private treatment from Dr. P at P clinic in Waco, Texas.  Additionally, a July 2010 VA treatment note shows that he reportedly underwent laser surgery for benign prostatic hypertrophy in March 2010 at H Clinic in Waco, Texas.  Thereafter, his prostate-specific antigen levels were recorded as 1.2 in January 2011, and 1.3 in February 2012.  

The October 2012 Board remand noted that the aforementioned private treatment records from Dr. P and the P and H Medical Clinics are not of record and requested that the records be retrieved.  The record does not reflect that this action was taken.  Therefore an additional remand is required to request the private treatment records from Dr. P and from P and H clinics.  

As well, a VA examination was conducted as to the Veteran's claimed prostate disorder in August 2013.  The Veteran, in his November 2015 Appellate Brief Presentation, states that the examination requires clarification, and the Board agrees.  The examiner answered yes to the inquiry as to whether the Veteran now has or have ever been diagnosed with prostate cancer and stated that the disease is in remission.  The examiner later stated that there is no evidence in CPRS of the Veteran having prostate cancer.  The examiner further did not opine as to if the Veteran's diagnosed benign prostatic hypertrophy may be related to any incident of his military service.  It still remains unclear as to whether the Veteran has ever been diagnosed with prostate cancer or whether his diagnosed benign prostatic hypertrophy may be related to any incident of his military service.

As such, as the October 2012 Board remand instructions were not completed, the appeal is remanded again, to request the aforementioned records and clarify the August 2013 VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  



Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should send the Veteran VA 21-4142 forms and request that he sign and complete any missing information sufficient to enable VA to obtain any inpatient and outpatient private treatment records pertaining to the prostate disorder at issue, to specifically include all treatment for the claimed prostate condition from Dr. V at the BF Medical Center dating since March 2008, and from Dr. P and the P and H Medical Clinics located in Waco, Texas, as alluded to in May 2009 and July 2010 VA treatment records.  After the Veteran has signed the appropriate releases, if any, those records should be obtained and associated with the claims folder. 

Appropriate efforts must be made to obtain all available treatment records, including VA treatment records.  All attempts to procure records should be documented in the file.  If any records identified cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After obtainment of any outstanding VA and private treatment records, the Veteran's claims file should be sent to an appropriate examiner for review, to clarify the August 2013 VA examination and to ascertain the nature and etiology of the Veteran's claimed prostate disorder, to include the Veteran's diagnosed benign prostatic hypertrophy.  The claims folder, to include any relevant records contained in Virtual VA, must be made available to the examiner.  The examiner must acknowledge his/her review of Virtual VA, and specifically state the range of dates of the records reviewed on Virtual VA.

If an examination of the Veteran is required to offer an opinion, one should be scheduled and conducted, with the Veteran receiving proper notification of the examination.  Any medically indicated testing should be accomplished, and all medical testing and clinical findings should be clearly reported. 

After review of the claims file and examination of the Veteran, the examiner should:

(a)  Diagnose any condition of the prostate to include the Veteran's diagnosed benign prostatic hypertrophy and opine as to whether it at least as likely as not (i.e., 50 percent probability or higher) that each diagnosis indicated, was manifested during or is causally related to his active duty service or any incident therein, to include his exposure to herbicides therein. 

(b)  The examiner is further requested to reconcile the August 2013 VA examination, to the extent possible, in that the examiner answered yes to the inquiry as to whether the Veteran now has or have ever been diagnosed with prostate cancer and stated that the disease is in remission, and later stated that there is no evidence in CPRS of the Veteran having prostate cancer.  

If the examiner is unable to provide any of the requested opinions that fact must be stated and the reasons why explained.  That is, the examining physician must specifically explain why an opinion cannot be rendered.

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




